393 F.2d 932
OWENS-ILLINOIS, INC., Plaintiff-Appellee,v.DISTRICT 65, RETAIL, WHOLESALE AND DEPARTMENT STORE UNION AFL-CIO, Defendant-Appellant.
No. 472.
Docket 31698.
United States Court of Appeals Second Circuit.
Argued May 2, 1968.
Decided May 2, 1968.

Plaintiff-appellee brought its action in the United States District Court for the Southern District of New York, for a declaratory judgment permanently staying an arbitration which had been demanded against it by defendant-appellant. Plaintiff and defendant cross-moved for summary judgment. Plaintiff-appellee's motion to restrain permanently an arbitration proceeding was granted and defendant-appellant's motion to dismiss the action was denied. Defendant-appellant appeals.
Emanuel Dannett, New York City, Fred E. Fuller, Richard S. Baker, Toledo, Ohio, Jacob Silverman, New York City, Fuller, Seney, Henry & Hodge, Toledo, Ohio, McGoldrick, Dannett, Horowitz & Golub, New York City, for plaintiff-appellee.
Eugene G. Eisner, New York City, for defendant-appellant.
Before WATERMAN, FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm in open court the judgment below upon the opinion of Judge McLean, reported at 276 F. Supp. 740 (S.D.N.Y. 1967).